Case 1:20-cv-01035-JTN-PJG ECF No. 11, PageID.171 Filed 03/05/21 Page 1 of 4




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION

REGINALD TIMOTHY BRADSHAW,

             Plaintiff,                             Hon. Janet T. Neff

v.                                                  Case No. 1:20-cv-1035

GRETCHEN WHITMER, et al.,

            Defendants.
_________________________________/

                          REPORT AND RECOMMENDATION

      This matter is before the Court on Defendants’ Motion to Dismiss or Transfer

Case. (ECF No. 8). Pursuant to 28 U.S.C. 636(b)(1)(B), the undersigned recommends

that Defendants’ motion be granted in part, denied without prejudice in part, and this

action terminated.

                                   BACKGROUND

      In his complaint (ECF No. 1) Plaintiff alleges the following. In 1996, Plaintiff

was convicted of three counts of Criminal Sexual Conduct. Following his conviction,

Plaintiff was subject to the requirements of Michigan’s Sex Offender Registration Act

(SORA). Michigan has subsequently amended SORA multiple times and applied such

retroactively to offenders such as Plaintiff. The Sixth Circuit, in Does #1-5 v. Snyder,

834 F.3d 696 (6th Cir. 2016), held that the retroactive application of the SORA

amendments violated the Ex Post Facto Clause of the United States Constitution.
Case 1:20-cv-01035-JTN-PJG ECF No. 11, PageID.172 Filed 03/05/21 Page 2 of 4




      Plaintiff initiated the present action against Gretchen Whitmer, Governor of the

State of Michigan, and Joseph Gasper, Director of the Michigan State Police. Plaintiff

requests declaratory and injunctive relief prohibiting Defendants from enforcing against

him the unlawful SORA amendments.          Defendants now move to dismiss Plaintiff’s

complaint or, in the alternative, transfer this action to the United States District Court

for the Eastern District of Michigan. Plaintiff has responded to Defendants’ motion.

                                       ANALYSIS

      On August 30, 2016, a lawsuit was initiated in the United States District Court

for the Eastern District of Michigan by John Doe challenging the retroactive enforcement

of the SORA amendments. Doe v. Snyder, 2:16-cv-13137 (E.D. Mich.). The suit was

initiated against Richard Snyder and Kriste Etue, the then Governor and Director of the

Michigan State Police, respectively. (Id. at ECF No. 1). Several additional John Doe

plaintiffs later joined the case. (Id. at ECF No. 34).

      The plaintiffs brought the action on behalf of themselves as well as those “who are

or will be subject to registration under Michigan’s SORA.” (Id.). The court granted

class certification in the matter pursuant to Federal Rule of Civil Procedure 23(b)(2).

(Id. at ECF No. 46). Certification under this provision is appropriate where “the party

opposing the class has acted or refused to act on grounds that apply generally to the

class, so that final injunctive relief or corresponding declaratory relief is appropriate

respecting the class as a whole.” Fed. R. Civ. P. 23(b)(2).




                                            2
Case 1:20-cv-01035-JTN-PJG ECF No. 11, PageID.173 Filed 03/05/21 Page 3 of 4




      Based on Plaintiff’s allegations, he is a member of the class that was certified in

the Eastern District action.     Plaintiff concedes that he is a member of this class.

Because Plaintiff is a member of the class, he is precluded from opting-out of that action

and pursuing relief separately from the Eastern District action. See, e.g., Wal-Mart

Stores, Inc. v. Dukes, 564 U.S. 338, 362 (2011) (Rule 23 “provides no opportunity for (b)(1)

or (b)(2) class members to opt out”); Spencer v. Gasper, 2020 WL 5665238 at *9-10 (W.D.

Mich., Aug. 31, 2020) (recognizing that members of the class in Doe v. Snyder cannot opt

out and seek relief in a separate action).

      Plaintiff does not appear to dispute Defendants’ argument that he cannot

maintain the present action. (ECF No. 10). Plaintiff concedes that he is a member of

the class in Doe v. Snyder. Plaintiff further alleges that in response to the present

motion he offered to dismiss the present action, but that he received no response from

Defendants regarding his proposal. It seems clear from Plaintiff’s response that more

than anything he is frustrated that the Eastern District litigation has taken so long to

conclude. As Plaintiff notes, that action “has been pending resolution for over four (4)

years, and there appear[s] to be no end in sight.”        As others have noted, judicial

resolution of the claims in Doe v. Snyder was delayed for several years in the hope that

the Michigan legislature would correct the deficiencies in SORA identified by the Sixth

Circuit. See Spencer, 2020 WL 5665238 at *9.

      While the court in Doe v. Snyder concluded that the class is entitled to permanent

injunctive relief (Doe v. Snyder, ECF No. 84) more than one year has passed since this

determination and judgment has still not entered. Thus, the Court well understands
                                         3
Case 1:20-cv-01035-JTN-PJG ECF No. 11, PageID.174 Filed 03/05/21 Page 4 of 4




Plaintiff’s frustration. Nevertheless, this Court is without authority to address these

concerns and cannot permit Plaintiff to pursue the present action. Accordingly, the

undersigned recommends that Defendants’ motion to dismiss be granted.            As for

Defendants’ alternative request that the present matter be transferred to the Eastern

District, the undersigned recommends that such be denied without prejudice.

                                     CONCLUSION

      For the reasons articulated herein, the undersigned recommends that Defendants’

Motion to Dismiss or Transfer Case (ECF No. 8) be granted in part and denied without

prejudice in part, as detailed herein, and this action terminated. For the same reasons

underlying this recommendation, the undersigned finds that an appeal of such would be

frivolous. Coppedge v. United States, 369 U.S. 438, 445 (1962). Accordingly, the

undersigned further recommends that an appeal of this matter by Plaintiff would not be

in good faith.

      OBJECTIONS to this Report and Recommendation must be filed with the Clerk

of Court within fourteen days of the date of service of this notice.          28 U.S.C.

 636(b)(1)(C). Failure to file objections within the specified time waives the right to

appeal the District Court s order.   See Thomas v. Arn, 474 U.S. 140 (1985); United

States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                Respectfully submitted,

Date: March 5, 2021                             /s/ Phillip J. Green
                                                PHILLIP J. GREEN
                                                United States Magistrate Judge


                                            4
